DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0070534 A1).
Claim 9 is directed to the method for the preparation of the alcoholic beverage composition comprising allulose-containing saccharide and ethanol. It is noted that allulose is also known as D-Psicose. 
In regard to claim 9, Suzuki discloses an alcoholic beverage “that is well balanced in terms of flavor such as mellowness and savor, body (robustness and richness), and sharpness, and the deterioration smell of which generated during storage is improved” that is produced by addition of D-psicose to an alcoholic beverage (Abstract).
Therefore, in regard to claims 9, Suzuki discloses adding allulose-containing saccharide (D-Psicose) to the alcoholic beverage (i.e. mixture including alcohol”).
sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).

In regard to the allulose-containing saccharides amount (i.e. concentration) recitation in claims 9 and 11,  Suzuki discloses:[0042] In the method of producing an alcoholic beverage or a beer-flavored beverage having an improved quality of taste according to the present invention, the using amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained, however, there is a preferred concentration of the auxiliary material according to the type of an alcoholic beverage or a beer-flavored beverage. For example, in the case of beer, a beer-flavored beverage, or the like, which does not originally have sweetness, by adding the auxiliary material such that the total amount of D-psicose and D-allose based on the amount of the final product is from 0.1 to 5.0% by mass, preferably from 0.5 to 2.0% by mass, the effect of improving the quality of taste and deterioration smell can be effectively obtained. If the amount of the rare sugars in the final product is less than 0.1% by mass, the effect of improving the quality of taste is not sufficient, and therefore, the amount thereof is preferably 0.5% by mass or more. Meanwhile, if the amount thereof exceeds 5.0% by mass, although there is no problem for alcoholic beverages and the like which originally have high sweetness such as mirin and liqueur, high sweetness is imparted to alcoholic beverages and the like other than these sweet alcoholic beverages to deteriorate the overall taste balance, and also from the economic point of view, the amount thereof is preferably determined to be up to 2.0% by mass.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to the recitations of saccharide being free from glucose and sucrose in claim 9, it is noted that Suzuki does not require the presence of glucose or sucrose in the allulose-containing saccharide composition. Suzuki teaches that “The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose”. Hence, Suzuki that at least D-psicose (allulose) is required to be present in the allulose-containing saccharide (see also [0011], [0013], etc.). It is further noted that Suzuki teaches a beverage having low calories or low sugar content ([0007]). Therefore, not only Suzuki does not teach addition of glucose or sucrose to the allulose-containing saccharide, but also discourages from addition of sugary additives that increase calories and sugar content.
Claim 9 includes the recitation of ethanol content of the alcoholic beverage of 13 to 18 vol%. In regard to the alcohol content recitation in claim 9,  Suzuki discloses:[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).
Hence, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content due to the differences in their nature, initial raw materials, methods of alcohol production, and various standards and perceptions associated with a particular alcoholic beverage. Since Suzuki discloses beverage prepared on the basis of distilled beverage such as Shochu-based beverage and cocktails, Suzuki discloses beverages having alcoholic strength lower than the base spirit due to dilution with other non-alcoholic cocktail ingredients. The alcoholic strength of the Shochu-based or any other distilled spirit-based cocktails would depend on the ratio of diluting ingredients and personal preference of a consumer. The alcoholic strength of conventional cocktails appears to be within the claimed range absent any clear evidence and/or arguments to the contrary.
Further in regard to the alcohol concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges of alcohol as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claim  10, Suzuki discloses:


In regard to the recitations of aftertaste improvement in claims 9 and 10, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aftertaste improvement among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claim 12, Suzuki discloses distilled beverages:
[0024] The "alcoholic beverage" includes alcoholic beverages obtained through a fermentation step such as sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).

In regard to claim 13, Suzuki is silent as to the soju as an alcoholic beverage. However, Suzuki discloses various distilled beverages including Shochu (Japanese distilled spirit). It is noted that Soju is well known as a Korean distilled alcoholic beverage. One of ordinary skill in the art would have been motivate to modify Suzuki and to add allulose-containing saccharide to any distilled beverage based on the availability of the beverage and a personal preference of a consumer.

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2012/0070534 A1) in view of dc.eater.com (Know your Soju from your Shochu) and korea.net (Soju, Korea's representative liquor).
Suzuki is taken as cited above. Suzuki is silent as to the soju as an alcoholic beverage. However, Suzuki discloses Shochu (Japanese distilled spirit). 
Dc.eater.com (Know your Soju from your Shochu) discloses that Shochu is a Japanese distilled spirit brewed from grain or starches and then distilled. Dc.eater.com discloses that “soju is like the popular, older-brother to shochu”. Dc.eater.com discloses that soju and shochu are alike in terms of taste and both being distilled alcoholic beverages. However, the main difference between soju and shochu is that “soju is lower in alcohol-by-volume”: 
Primarily, soju is lower in alcohol-by-volume, usually gets distilled multiple times. It also has a sweeter taste — that's because sugar and other additives go into the finished product. Shochu, on the other hand, is thought to be stronger, can be single-distilled, sometimes aged in wood, and usually emphasizes the starch or 
Dc.eater.com also discloses that “traditionally, shochu and soju are served in similar styles”. 
In regard to the alcohol content of soju, korea.net (Soju, Korea's representative liquor) discloses that soju is a traditional and very popular Korean alcoholic beverage:
Soju accounts for nearly 40 percent of the total alcohol consumed by people in Korea each year, according to a recent study. Though Koreans drink more beer than soju in terms of absolute volume, soju remains the most popular liquor when comparing volume and alcohol percentage (page 1).
Soju also has a higher alcohol content than beer. Chum-Churum is 17.5 percent alcohol, which is over three times higher than the 5 percent of most beers. Soju's reasonable price and higher alcohol content, causing people to get drunk faster for less money, are two reasons why the spirit is loved by people everywhere (page 2).
Korea.net further discloses that various soju brands produce soju having various alcohol content:
--Chamisul Fresh--17.8%;
--Chum-Churum--17.5%;
--Charm--16.9%;
--Hallasan's Olle --17.5%;
--Sunhari Chum-Churum—14%.
Korea.net further discloses that “the most notable trend in the market is the lowering of alcohol content”. 
As state above, Suzuki discloses addition of allulose to shochu (Japanese distilled spirit). Dc.eater.com teaches that soju and shochu are very similar distilled alcoholic beverage. Soju is a Korean distilled spirit that is similar in taste to shochu (Japanese distilled spirit). The main difference between shochu and soju is the lower alcohol content of soju. Therefore, one of 
In regard to the alcohol/ethanol content of soju, korea.net is relied upon as a teaching of the alcohol content of soju. Korea.net discloses that various soju brands produce soju having various alcohol content between 14% and 17.8%. Hence, according to korea.net, the alcohol content of soju is within the claimed range.
Further in regard to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding concentrations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 





Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
On page 3 of the Reply to the Final Office action mailed 09/21/2021, filed 03/21/2022, Applicant argues that “Suzuki does not teach a method for masking or reducing the aftertaste of alcohol”. In response to this arguments, it is noted that Applicants are not the first to discover that addition of allulose to alcohol containing beverage benefits the organoleptic properties of the beverage. Suzuki discloses:
[0008] The present inventors made intensive studies to find a method of improving the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored beverage, particularly an alcoholic beverage or a beer-flavored beverage characterized by having low calories or low sugar content, and found that in a process of producing an alcoholic beverage or a beer-flavored beverage, by adding a rare sugar-containing isomerized sugar (HFCS containing rare sugar) or a rare sugar as an auxiliary material, not only body, but also mellowness, sharpness, preferred sweetness and flavor can be imparted. Also, the present inventors unexpectedly found that according to this method, the deterioration smell of an alcoholic beverage or a beer-flavored beverage generated during long-term storage is reduced or avoided, and therefore, the smell is improved, namely, the method according to the present invention has a double effect, and thus completed the present invention.

Suzuki also teaches that “amount of the auxiliary material containing a rare sugar necessary for improving the quality of taste is not particularly limited as long as a desired effect can be obtained”. Therefore to add allulose to alcoholic beverage having the claimed alcohol content in order to improve the balance with respect to flavor such as mellowness and savor, body (robustness and richness), and sharpness of an alcoholic beverage or a beer-flavored 
Further in response to Applicant’s arguments regarding the aftertaste recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aftertaste improvement among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
On pages 3-4 of the Reply, Applicant argues that “Suzuki does not teach that the allulose containing sugars are free of glucose and sucrose”. In response to Applicant’s arguments regarding glucose/sucrose presence and sugar formulations, saccharide being free from glucose/sucrose, it is noted that Suzuki does not require the presence of glucose or sucrose in the allulose-containing saccharide composition. Suzuki teaches that “The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose”. Hence, Suzuki that at least D-psicose (allulose) is required to be present in the allulose-containing saccharide (see also [0011], [0013], etc.). It is further noted that Suzuki teaches a beverage having low calories or low sugar content ([0007]). Therefore, not only Suzuki does not teach addition of glucose to the allulose-containing saccharide, but also discourages from addition of sugary additives that increase calories and sugar content.
Further in response to Applicant’s arguments regarding allulose containing sugars being free of glucose and sucrose, it is noted that Suzuki discloses two different embodiments. 

The method of producing an alcoholic beverage or a beer-flavored beverage, comprising adding an auxiliary material containing rare sugar or rare sugar syrup made from HFCS in the production of an alcoholic beverage or a beer-flavored beverage. The auxiliary material containing a rare sugar is that contains at least D-psicose, D-allose, or both D-psicose and D-allose (Abstract).

Hence, Suzuki discloses either addition of rare sugar syrup made from HFCS or addition of the auxiliary material containing a rare sugar that contains at least D-psicose, D-allose, or both D-psicose and D-allose. Examiner is relying upon the auxiliary material containing a rare sugar alone embodiment. Examiner is NOT relying upon the rare sugar syrup made from HFCS embodiment. Applicant’s arguments are directed to the rare sugar syrup made from HFCS embodiment (also see pages 5-6 of the Reply to the Final Office action mailed 12/15/2020). Applicant refers to paragraph [0035] of Suzuki while presenting arguments regarding sugar content. Paragraph [0035] of Suzuki refers to the rare sugar syrup made from HFCS embodiment. As stated above, Examiner is NOT relying upon the rare sugar syrup made from HFCS embodiment.  Examiner is relying upon the auxiliary material containing a rare sugar embodiment.
On pages 5 of the Reply, Applicant argues that “Suzuki does not teach the step of adding allulose containing sugars free of glucose and sucrose to an already prepared alcoholic beverage. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “already prepared alcoholic beverage” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite adding allulose containing saccharides to “a mixture including ethanol” or to “a mixture not including ethanol”.
sake (Japanese wine), wine, fruit liquor, beer, a sparkling alcoholic beverage, or a beer-flavored fermented beverage (so-called "third beer" produced without using malt); distilled alcoholic beverages obtained through a fermentation step followed by a distillation step such as Shochu (Japanese distilled spirit), spirit, brandy, and whiskey; liqueurs such as a Shochu-based beverage, highball, sour, and plum liqueur; cocktails; and brewed seasonings such as sake for cooking and mirin (sweet sake for cooking).
Hence, Suzuki discloses various fermented or distilled alcoholic beverages having different alcohol content due to the differences in their nature, initial raw materials, methods of alcohol production, and various standards and perceptions associated with a particular alcoholic beverage. Since Suzuki discloses beverage prepared on the basis of distilled beverage such as Shochu-based beverage and cocktails, Suzuki discloses beverages having alcoholic strength lower than the base spirit due to dilution with other non-alcoholic cocktail ingredients. The alcoholic strength of the Shochu-based or any other distilled spirit-based cocktails would depend on the ratio of diluting ingredients and personal preference of a consumer. The alcoholic strength of conventional cocktails appears to be within the claimed range absent any clear evidence and/or arguments to the contrary.
Further in regard to the alcohol concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further in response to Applicant’s arguments regarding the specific alcoholic beverage, alcohol content, glucose/sucrose presence and sugar formulations, saccharide being free from glucose, it is noted that:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed." (See MPEP 2123).
In response to Applicant’s arguments regarding the unexpected results, Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.

Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the . In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791